       Case 1:20-cr-00066-DAD Document 19 Filed 08/31/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
 6   Attorney for Defendant
     MANUEL QUEVEDO-RAMIREZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 1:19-cr-00055 NONE
                                                      Case No. 1:20-cr-00066 DAD
12                   Plaintiff,
13           v.                                       STIPULATION TO CONTINUE
                                                      SENTENCING;
14                                                    ORDER
      MANUEL QUEVEDO-RAMIREZ,
15
                     Defendant.                       DATE: September 17, 2020
16                                                    TIME:  10:00 a.m.
                                                      JUDGE: Hon. Dale A. Drozd
17
18
19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20   counsel, that the sentencing hearing in Case No. 1:19-cr-00055 NONE, scheduled for September
21   4, 2020, may be continued to September 17, 2020, or the soonest date thereafter convenient to
22   the Court. The parties further request that Disposition in Case No. 1:20-cr-00066 DAD also be
23   continued to September 11, 2020.
24          Since Mr. Quevedo-Ramirez entered his plea agreement, the parties have reached a
25   further agreement that will result in a joint sentencing recommendation to the Court. However,
26   because the sentencing agreement modifies the previously entered plea agreement, the parties
27   have prepared a supplemental written agreement for Mr. Quevedo-Ramirez to sign and file with
28   the court prior to sentencing. The signed supplemental agreement has not yet been received by
       Case 1:20-cr-00066-DAD Document 19 Filed 08/31/20 Page 2 of 2


 1   defense counsel and it is doubtful this will occur prior to the current sentencing date. The parties

 2   request a short continuance to allow time for receipt and filing of the signed supplemental

 3   agreement prior to sentencing.

 4           The parties agree that the delay resulting from this continuance shall be excluded in the

 5   interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §

 6   3161(h)(7)(A).

 7                                                          Respectfully submitted,

 8                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 9
10   DATED: August 31, 2020                                 /s/ Laura D. Withers
                                                            LAURA D. WITHERS
11                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
12
13                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
14
15   DATED: August 31, 2020                                 /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
16                                                          Assistant Federal Defender
                                                            Attorney for Defendant
17                                                          MANUEL QUEVEDO-RAMIREZ

18
19                                                ORDER

20           IT IS SO ORDERED. The sentencing for Manuel Quevedo-Ramirez in Case No.

21   1:19-cr-00055 NONE, and Disposition in Case No. 1:20-cr-00066 DAD are continued to

22   September 17, 2020.

23
     IT IS SO ORDERED.
24
25
        Dated:       August 31, 2020
                                                        UNITED STATES DISTRICT JUDGE
26
27

28

      Quevedo-Ramirez: Stipulation                    -2-
      to Continue Sentencing
